 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    COLTON JAMES ROOD,                                No. 2:19-cv-2123-EFB P
12                       Plaintiff,
13            v.                                        ORDER
14    DEPARTMENT OF CORRECTIONS,
15                       Defendant.
16

17           Plaintiff is a county jail inmate proceeding without counsel in a civil rights action brought

18   pursuant to 42 U.S.C. § 1983. He alleges a claim that arose in Fresno County, while incarcerated

19   at Pleasant Valley State Prison. See ECF No. 1. Fresno County is in the Fresno Division of the

20   United States District Court for the Eastern District of California, and this action should have

21   been commenced there. E.D. Cal. Local Rule 120(d). Where a civil action has not been

22   commenced in the proper division of a court, the court may, on its own motion, transfer the action

23   to the proper division. E.D. Cal. Local Rule 120(f).

24           Accordingly, it is hereby ordered that:

25           1. This action is transferred to the Fresno Division.

26           2. The Clerk of Court shall assign a new case number.

27   /////

28   /////
                                                        1
 1         3. All future filings shall bear the new case number and shall be filed at:
 2                        United States District Court
                          Eastern District of California
 3
                          2500 Tulare Street
 4                        Fresno, CA 93721

 5   DATED: October 28, 2019.

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
